DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-9, and 13-14 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Tsunoda in view of Yasuhiko:

Regarding claims 1 and 9, Tsunoda discloses an electric power steering adjustment apparatus including adjusting assist torque utilizing predetermined timings and abnormality detection flags but does not explicitly disclose maintaining a normal amount of assist torque for a predetermined reference time, which is described as an amount of torque provided when a power source problem has not occurred.
Yasuhiko discloses a voltage supply issue detection system including comparing a power supply voltage to a predetermined reference value in multiple stages and limits but it does not explicitly disclose detecting an issue with the power supply by maintaining a normal amount of assist torque for a predetermined reference time, which is described as an amount of torque provided when a power source problem has not occurred.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	/HUNTER B LONSBERRY/             Supervisory Patent Examiner, Art Unit 3665